 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 562 
In the House of Representatives, U. S.,

March 1, 2012
 
RESOLUTION 
Directing the Office of the Historian to compile oral histories from current and former Members of the House of Representatives involved in the historic and annual Selma to Montgomery, Alabama, marches, as well as the civil rights movement in general, for the purposes of expanding or augmenting the historic record and for public dissemination and education. 
 
 
Whereas in 1965, civil rights advocates participated in three marches from Selma to Montgomery, Alabama, marking a watershed moment of the civil rights movement; 
Whereas the first march took place on March 7, 1965, during which 600 civil rights activists, led by now-Representative John Lewis and Reverend Hosea Williams, began a march to protest unfair voter registration practices and the shooting death of Jimmie Lee Jackson during a voter registration drive; 
Whereas marchers progressed only six blocks from the Brown Chapel A.M.E. Church to the Edmund Pettus Bridge, where many were tear-gassed and beaten; 
Whereas two days later, on March 9, 1965, Reverend Martin Luther King, Jr., led a symbolic march of 2,000 people to the Edmund Pettus Bridge, all kneeling there to pray; 
Whereas, on March 21, 1965, with protection from the Alabama National Guard, more than 3,000 people set out from Selma again led by Rev. King, marching an average of 12 miles a day along Route 80 and sleeping in farm fields; 
Whereas that group grew to 25,000 participants by the time it reached Montgomery on March 25, 1965, where Rev. King delivered one of his most venerated speeches; 
Whereas as a result of this historic three-week period, Congress passed the Voting Rights Act of 1965, five months after the third march, as a recognition of the right of all United States citizens to fully participate in the electoral process; 
Whereas in 1996, Congress created the 54-mile long Selma-to-Montgomery National Historic Trail along the route of this third march, starting at the Brown Chapel A.M.E. Church in Selma, crossing the Edmund Pettus Bridge, and ending at the Alabama State Capitol in Montgomery; 
Whereas beginning in 1998, Members of Congress have participated in an annual civil rights pilgrimage to the Selma-to-Montgomery National Historic Trail, to visit the historic sites, participate in fellowship, and recognize the achievements of the civil rights movement; 
Whereas the Office of the Historian, first established in 1983, researches, preserves, and interprets the rich institutional history of the House of Representatives in order to share it with Members, staff, and the public, and serves as the institutional memory to inspire greater understanding of the House of Representatives’ central role in United States history; 
Whereas Members of the House of Representatives have included participants in the historic 1965 marches and in the annual pilgrimages thereafter; and 
Whereas the collection of oral memories of march participants who have served in the House of Representatives, and will continue to serve in the House of Representatives, is essential to the preservation of the history of the institution: Now, therefore, be it  
 
That the House of Representatives directs the Office of the Historian to compile oral histories from current and former Members of the House of Representatives involved in the historic and annual Selma to Montgomery, Alabama, marches, as well as the civil rights movement in general, for the purposes of expanding or augmenting the historic record and for public dissemination and education. 
 
Karen L. Haas,Clerk.
